Citation Nr: 1637140	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-09 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1969 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.  The Board notes that at the hearing the Veteran stated that he is service-connected for chronic obstructive pulmonary disease (COPD); however, a July 2010 rating decision denied the Veteran's claim for COPD and the claims file does not reflect a change in that status.  Additionally, the Board notes that the Veteran's COPD is a disability considered for pension purposes only. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to afford the Veteran a VA examination and obtain a medical opinion regarding the nature and etiology of the Veteran's claimed sleep disorder.  

The Veteran contends that his sleep disorder is associated with his military service.  See April 2013 VA Form 9. The Veteran has been diagnosed with sleep apnea, and has contended that he had problems with sleep while in service.  See Bd. Hrg. Tr. at 3; October 2008 VA Treatment Record; February 2009 VA Treatment Record.  To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of his sleep disorder.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current sleep disorder.  Specifically, whether it is at least as likely as not that the Veteran currently has a sleep disorder that manifested in service or is otherwise causally or etiologically related to his military service.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the disability manifested in service or is otherwise casually or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




